Citation Nr: 0622844	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  01-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for limitation of motion of the left lower extremity 
(previously evaluated as limitation of motion of the left 
knee and hip).

2.  Entitlement to an increased evaluation in excess of 30 
percent for residuals of fracture, left femur with shortening 
and posttraumatic osteoarthritis (previously evaluated as 
shortening of the left lower extremity).

3.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
January 1957.  He is a World War II and Korean Conflict 
veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision of the Manila, 
the Republic of the Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).  The RO granted service 
connection for limitation of motion of the left hip and 
assigned a 10 percent evaluation, and denied entitlement to 
individual unemployability.  The RO continued the 10 percent 
evaluation for fracture of the left femur, limitation of 
motion of the left knee and shortening of the left lower 
extremity.  The veteran appealed the decision.

In September 2003 and November 2005, the Board remanded the 
claims for additional development and adjudicative action.  
The case has been returned to the Board for further appellate 
review.

In a rating decision dated March 2006, the RO increased the 
veteran's disability evaluations as follows:  limitation of 
motion of the left lower extremity (previously evaluated as 
limitation of motion of the left knee and hip) to 30 percent 
and fracture, left femur with shortening and posttraumatic 
osteoarthritis (previously evaluated as shortening of the 
left lower extremity) to 30 percent, both effective March 
2000.  The veteran was advised of the above grants of 
increased ratings by an April 2006 letter.  However, he did 
not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the U.S. Court of Appeals for Veterans Claims held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.  


FINDINGS OF FACT

1.  Limitation of flexion of the left lower extremity is 
manifested by periarticular pathology productive of painful 
motion.

2.  Limitation of extension of the left lower extremity is 
manifested by no more than severe functional impairment.

3.  The veteran's service-connected impairment of the left 
femur is manifested by no more than malunion of the joint 
with marked hip disability.

4.  The veteran's service-connected disabilities have not 
been shown to be of such severity as to preclude 
substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
limitation of flexion of the left lower extremity, based upon 
painful motion, have been met.  38 U.S.C.A. §§ 1155; 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260.

2.  The criteria for an evaluation in excess of 30 percent 
for limitation of extension of the left lower extremity have 
not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107; 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5261.

3.  The criteria for an evaluation in excess of 30 percent 
disabling for impairment of the femur, left leg, with 
shortening and posttraumatic osteoarthritis have not been 
met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107; 38 C.F.R. § 
4.71, Diagnostic Code 5255 (2005).

4.  The criteria for a total rating for compensation based 
upon individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155; 5103, 
5103A, 5107; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), (Pelegrini II), the Court 
held that VA must (1) inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the February 2004 letter sent to the veteran.  
In the letter, the veteran was informed that the evidence 
necessary to substantiate the claim for an increased 
evaluation would be evidence showing that his disabilities 
are worse than the current evaluations contemplated.  The 
letter also informed the veteran of the evidence necessary to 
substantiate the claim for entitlement to a total rating for 
compensation based on individual unemployability by informing 
him of the specific criteria needed for that benefit.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the letter, VA 
informed him it had a duty to obtain records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  VA also told the veteran that he 
could obtain private records himself and submit them to VA.  
Finally, the veteran was informed that he should submit any 
evidence in his possession that pertained to the claims.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-complaint letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  He was provided an opportunity to 
submit additional evidence.  A supplemental statement of the 
case was issued in September 2002, which gave him 60 days to 
submit additional evidence.  Thus, the Board finds that the 
actions taken by VA have essentially cured the error in the 
timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, the veteran has not submitted any 
additional medical records.  Finally, VA provided the veteran 
with examinations in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

II.  Decision    
A.  Limitation of Motion of the Left Lower Extremity

The veteran states that his left knee and hip warrant a 
higher evaluation in excess of 30 percent.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2005); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 20 
percent rating; and flexion limited to 15 degrees warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned.  A 20 percent 
rating is appropriate where extension is limited to 15 
degrees.  A 30 percent rating is assigned in the case of 
extension limited to 20 degrees.  A 40 percent rating is 
appropriate where extension is limited to 30 degrees.  A 50 
percent rating is assigned for limitation of extension to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).

Under 38 C.F.R. § 4.59, it states that the intent of the 
Rating Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.  

The veteran's service-connected left lower extremity is 
currently evaluated under Diagnostic Code 5261, which 
contemplates limitation of leg extension.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.  The current evaluation assigned 
by the RO to the service-connected disability is 30 percent.

1.  Limitation of Flexion

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for limitation of flexion of the left 
lower extremity based upon periarticular pathology productive 
of painful motion.  See 38 C.F.R. § 4.59.

It is noted that the Board also has considered the recent VA 
General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under Diagnostic Codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  This holding does 
not seem to apply to the veteran's case because, as explained 
below, the veteran has not demonstrated a compensable rating 
under Diagnostic Code 5261 based on a strict adherence to the 
limitation of motion criteria.  What the RO has done is 
assign a 30 percent rating under Diagnostic Code 5261 in 
recognition of the fact that there is some limitation of 
motion with pain.  In assigning that evaluation under that 
specific Diagnostic Code, the RO discussed only limitation of 
extension, which the veteran does not have (extension was 0 
degrees).  The veteran has, however, limitation of flexion of 
the left lower extremity.  The Board finds that it would not 
be appropriate to take away the 30 percent evaluation that 
the RO granted based upon limitation of extension.

The Board does not interpret the General Counsel opinion as 
providing separate ratings for noncompensable limitation of 
flexion and noncompensable limitation of extension due to 
pain.  However, because of the RO's award of the 30 percent 
evaluation for limitation of extension and the fact that the 
veteran has painful limitation of flexion, it believes that a 
separate 10 percent rating based upon painful flexion 
(although noncompensable under Code 5260) under 38 C.F.R. § 
4.59 is permitted under that regulatory provision.

However, under Diagnostic Code 5260, an evaluation in excess 
of 10 percent cannot be granted because it has not been shown 
that the veteran's limitation of flexion is limited to 15 or 
30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  
The Board notes that during the May 2000 and December 2005 VA 
examinations, the veteran did not demonstrate the criteria 
necessary for a higher rating.  In May 2000, his left knee 
flexion was limited to 130 degrees, and in December 2005, the 
veteran's left knee flexion was limited to 100 degrees.  It 
was noted that the veteran's left knee flexion was limited to 
pain at 45 degrees.  There is no evidence that shows the 
veteran's limitation of flexion is limited to 15 or 30 
degrees.  Therefore, he cannot obtain a higher evaluation in 
excess of 10 percent under Diagnostic Code 5260.

2.  Limitation of Extension

The Board notes that at the June 1998, May 2000 and December 
2005 VA examinations, the veteran did not demonstrate the 
criteria necessary to warrant a 30 percent rating under 
Diagnostic Code 5261.  As noted above, the veteran 
demonstrated full extension in the knee and leg in all three 
VA examinations.  Nevertheless, based upon the examiner's 
report at the December 2005 VA examination, the RO increased 
the veteran's rating to 30 percent in an effort to award a 
higher disability rating.

Considering the veteran's disability under this criteria, a 
higher evaluation cannot be granted because it has not been 
shown that the veteran's limitation of extension is limited 
to 30 degrees or even 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  As stated previously, the veteran has 
full extension of his left knee even after repetitive use.  
In the May 2000 exam, the examiner stated the muscle tone of 
the left thigh and leg appeared "good."  In the December 
2005 exam, the examiner noted the veteran had muscle atrophy 
in the left lower extremity.  Specifically the left calf was 
one centimeter smaller than the right and the left midthigh 
was three centimeters smaller than the right.  Such atrophy 
is not indicative of any more than severe functional 
impairment.  Therefore, an evaluation in excess of 30 percent 
for limitation of extension and 10 percent for limitation of 
flexion based on functional impairment is not warranted.  
Therefore, the veteran is not entitled to a higher rating 
under this criteria.

3.  DeLuca

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).

With the Board's grant of a separate 10 percent evaluation 
for limitation of flexion, the veteran now has a combined 
evaluation of 40 percent for the left lower extremity.  This 
contemplates severe functional impairment.  Id.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that his left lower extremity 
warranted an increased evaluation, the Board agrees and has 
granted a separate 10 percent evaluation based upon painful 
flexion and the application of 38 C.F.R. § 4.59.  To this 
extent, his claim has been granted.  To the extent that he 
has implied he warrants an evaluation in excess of the 
current combined evaluation of 40 percent, the preponderance 
of the evidence is against his claim for the reasons stated 
above, and there is not doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.

B.  Residuals of a Left Femur Fracture with Shortening and 
Posttraumatic Osteoarthritis

The veteran's service-connected impairment of the femur, left 
leg, is currently evaluated as 30 percent disabling under 
Diagnostic Code 5255.  38 C.F.R. § 4.71, Diagnostic Code 
5255.  This evaluation was assigned based upon the findings 
that the veteran had malunion of the femur with additional 
disability of the knee or hip.  Id.  

Diagnostic Code 5255 provides for assignment of ratings in 
evaluating impairment of the femur.  A 30 percent disability 
evaluation is warranted for impairment due to malunion of the 
femur with marked knee or hip disability.  The Schedule also 
provides for the assignment of a 60 percent evaluation for 
either fracture of surgical neck of the femur with false 
joint, or for fracture of shaft or anatomical neck of the 
femur with nonunion, without loose motion, and weightbearing 
preserved with the aid of a brace.  Finally, assignment of an 
80 percent evaluation is warranted for a spiral or oblique 
fracture of shaft or anatomical neck of the femur, with 
nonunion, and loose motion.  Id.

38 C.F.R. Sections 4.40 and 4.45 require the Board to 
consider a veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate evaluation for 
a disability using the limitation of motion diagnostic codes.  
See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court 
interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 
202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
veteran.  In accordance therewith, the veteran's reports of 
pain and weakness have been considered in conjunction with 
the Board's review of the limitation of motion diagnostic 
codes.

The evidence of record clearly shows that the veteran has a 
disability due to a 1.6 inch shortening of the left leg which 
causes a limp, discomfort in the left hip and arthritis.  VA 
examination records show that the veteran has consistently 
complained of left knee and left hip pain with all motion.

In May 2000, the veteran complained of pain and refused to 
walk.  The examiner noted during the examination that the 
veteran had a shortening of the left lower extremity and a 
healed fracture of the left femur.  X-rays showed an old 
healed fracture and the examiner noted that there was 
malunion of the femur, but no current fracture.  Finally, in 
December 2005, a VA examination was conducted which revealed 
malunion of the femur and x-rays showed again, an old united 
fracture.  The examiner opined that the veteran's movement 
was limited to the shortening of the femur due to the 
fracture which makes ambulation and weight bearing difficult.

Given the evidence of record, the Board finds that there is 
clearly evidence of malunion of the femur.  However, reports 
from VA examinations in May 2000 and December 2005, as well 
as from numerous x-rays, do not show nonunion of the femur 
with weightbearing preserved with the aid of a brace, or 
false joint.  There is no evidence of a fracture so as to 
allow for a rating higher than 30 percent under Diagnostic 
Code 5255.  The level of disability certainly appears to be 
marked as the veteran has shortening of the left leg, 
constant pain and discomfort, and has difficulty walking.  
The 30 percent evaluation contemplates marked disability to 
include marked functional impairment.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  A rating higher than 30 percent cannot 
be assigned because there is no suggestion in the medical 
record or otherwise that the femur is currently fractured 
even by analogy.  Therefore, a rating higher than 30 percent 
for residuals of a fractured left femur with shortening and 
posttraumatic osteoarthritis is denied.

C.  Individual Unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his disabilities relating to 
his left knee and hip.  

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The Court has stated:

In determining whether appellant is entitled to a 
total disability rating based upon individual 
unemployability, neither appellant's non-service-
connected disabilities nor his advancing age may be 
considered.  See 38 C.F.R. § 3.341(a) (1992); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  
The Board's task was to determine whether there are 
circumstances in this case apart from the non-
service- connected conditions and advancing age 
which would justify a total disability rating based 
on unemployability.  In other words, the B[oard] 
must determine if there are circumstances, apart 
from non-service- connected disabilities, that 
place this veteran in a different position than 
other veterans with an 80 [percent] combined 
disability rating.  See 38 C.F.R. § 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  The central 
inquiry is, "[W]hether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49. 

As stated above, service connection is in effect for the left 
lower extremity and for residuals of a left femur fracture.  
He has a combined evaluation of 60 percent.  Since these 
disabilities stem from the same vehicular accident in 1955, 
and affect a single body system (orthopedic), the 60 percent 
evaluation counts as one disability.  See 38 C.F.R. § 
4.16(a)(2) and (a)(3).  As a result, the veteran meets the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).  The issue at this point is whether he is unable to 
secure or follow a substantially gainful occupation as a 
result of his service- connected disabilities.  Id.

The objective evidence as to the severity of the veteran's 
service-connected disabilities does not show that any 
condition, or the combination of these conditions, would 
prevent him from performing all physical tasks.  Even if the 
veteran is unable to engage in prolonged physical activity as 
a result of his service-connected conditions, the evidence 
does not show that he is unable to be gainfully employed in 
sedentary positions.  It must be noted that the veteran has 
indicated in his VA Form 21-8940 (Application for Increased 
Compensation Based on Unemployability) that he graduated from 
high school and has one year of college education.  More 
importantly, at the May 2000 VA examination, the examiner 
opined that the veteran can still obtain and retain clerical 
jobs which do not require strenuous physical activities such 
as lifting heavy objects and prolonged standing and walking.  
This finding was reiterated in the December 2005 VA 
examination when the examiner stated that the veteran's 
current disability will preclude him from gaining employment 
in jobs that would require ambulation and weight bearing 
activity.  In this case, the preponderance of the evidence is 
against a finding that the veteran's service-connected 
disabilities alone render him unemployable.  The medical 
evidence does not show that his service-connected conditions 
are of such severity as to preclude gainful employment.  In 
Van Hoose, the Court noted, 

The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A 
high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is 
capable of performing the physical and mental acts 
required by employment, not whether the veteran can 
find employment.  See 38 C.F.R. § 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.

The evidence does not show unusual or exceptional 
circumstances to warrant referral for extra-schedular 
consideration of a total disability rating based on the 
veteran's service-connected disorders.  It is noted that 
based upon the evidence of record, the veteran has not been 
hospitalized in recent years for his service-connected 
disabilities.  Also, the evidence does not show that a 
medical professional has indicated that any of the veteran's 
service-connected disabilities have rendered him 
unemployable.  In fact, two medical professionals have 
determined the veteran is employable.

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned scheduler disability evaluations, the preponderance 
of the evidence is against the veteran's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disorders or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disabilities.  The Board concludes, therefore, that a total 
disability rating for compensation purposes based on 
individual unemployability is not warranted.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not 
applicable.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a separate 10 percent evaluation for painful 
limitation of flexion of the left knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an increased evaluation in excess of 30 
percent for limitation of extension of the left lower 
extremity is denied.

Entitlement to an increased evaluation in excess of 30 
percent for residuals of fracture, left femur with shortening 
and posttraumatic osteoarthritis is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


